Townsend, J.
The only assignments of error in this bill of exceptions are to the order of the trial court overruling the plaintiff’s demurrer to the defendant’s cross-action and sustaining the defendant’s oral motion to strike the plaintiff’s plea of the statute of limitations directed to the cross-action. Such assignments of error are not reviewable by direct writ of error before final disposition of the case in the trial court. Byrd v. Equitable Life Assurance Society, 184 Ga. 178 (190 S. E. 584); Price v. Stewart, 209 Ga. 339 (72 S. E. 2d 459); Knights of the Ku Klux Klan v. Terrell, 155 Ga. 374 (116 S. E. 793). Accordingly, the writ of error must be

Dismissed.


Gardner, P. J., and Carlisle, J., concur.